Bauman v Ottaviano (2015 NY Slip Op 01912)





Bauman v Ottaviano


2015 NY Slip Op 01912


Decided on March 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
HECTOR D. LASALLE, JJ.


2014-03738
 (Index No. 28909/11)

[*1]Thomas Bauman, appellant, 
vAnthony J. Ottaviano, Jr., respondent.


Gruenberg Kelly Della, Ronkonkoma, N.Y. (Zachary M. Beriloff of counsel), for appellant.
DeSena & Sweeney, LLP, Bohemia, N.Y. (Shawn P. O'Shaughnessy of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Pastoressa, J.), dated January 8, 2014, which denied his motion for leave to renew his opposition to the defendant's motion for summary judgment dismissing the complaint on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102(d) as a result of the subject accident, which had been granted in a prior order of the same court dated July 11, 2013.
ORDERED that the order dated January 8, 2014, is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiff's motion for leave to renew his opposition to the defendant's motion for summary judgment. The plaintiff failed to demonstrate that the new evidence submitted would have changed the prior determination (see CPLR 2221[e]; Loverde v Gill, 108 AD3d 748).
DILLON, J.P., CHAMBERS, AUSTIN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court